Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claim 73 is objected to because of the following informalities:  A period needs to be inserted at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 61-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 61, line 7, the ‘signal delivery device’ lacks clear antecedent basis.  Further, is the signal delivery device considered to be the at least one electrode?

Claim Rejections - 35 USC § 103
Claim 51,57,58,61,66,67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron et al (2007/0060954).

51. (New) A method for alleviating a patient's pain, without relying on paresthesia or tingling to mask the patient's sensation of the pain, comprising:
programming an implanted signal generator to generate and deliver an electrical
therapy signal to a target location in the patient's spinal cord along the patient's dorsal column and superior to the sacral region via at least one electrode electrically coupled to the implanted signal generator and implanted in the patient’s epidural space (see at least figure 1b which shows a implanted stimulator and controller that allows programming of the stimulator, and at least ¶53.  Further, at least ¶34,69 teach electrodes in the epidural space, and at least ¶45,46 teach stimulating at the dorsal column, and at least ¶99,100 teach treating pain)
wherein the electrical therapy signal has a frequency from 2,500 Hz to 100,000 Hz.  (the frequency of stimulation can be from 1 Hz to 25000 Hz, ¶61.  The frequency range of applicant is considered to be obvious over the frequency range of Cameron since there is substantial overlap between the ranges, and that ‘the range of stimulation parameters may be greater or smaller depending on the particular patient needs and can be determined by the skilled artisan’, ¶92.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also, paresthesia need not be relied on to mask the patient’s sensation of pain, ¶96.  It is clear from Cameron that when spinal nervous tissue associated with the C1,C2,C3 cervical vertebral level is stimulated electrically using his device, paresthesia wears off after approximately thirty minutes, however stimulation is ongoing and the patient then experiences no paresthesia.  Also, paresthesia (felt electrical stimulation of Cameron) can be expected to wear off over all frequencies of stimulation, 1 Hz-25000 Hz.  For Cameron, there is a surprise that when spinal nervous tissue associated with the C1,C2,C3 levels are stimulated, the patient experiences pain relief without paresthesia, for any frequency between 1 Hz and 25000 Hz, ¶96.)

57. (New) The method of claim 51 wherein the frequency range is from 2,500 Hz to 20,000 Hz.  (see at least ¶61 and comments above re claim 51)

58. (New) The method of claim 51 wherein the frequency range is from 3,000 Hz to 10,000 Hz.  (see at least ¶61 and comments above re claim 51)

61. (New) A method for alleviating patient pain or discomfort, without relying on paresthesia or tingling to mask the patient's sensation of the pain or discomfort, comprising:
programming a signal generator to generate and deliver an electrical therapy signal to the patient's spinal cord region via at least one electrode carried by an implanted portion of a therapy system, wherein the (see at least figure 1b which shows a implanted stimulator and controller that allows programming of the stimulator, and at least ¶53.  Further, at least ¶34,69 teach electrodes in the epidural space, and at least ¶45,46 teach stimulating at the dorsal column, and at least ¶99,100 teach treating pain)

and wherein the electrical therapy signal has a frequency from 2,500 Hz to 100,000 Hz.  (the frequency of stimulation can be from 1 Hz to 25000 Hz, ¶61.  The frequency range of applicant is considered to be obvious over the frequency range of Cameron since there is substantial overlap between the ranges, and that ‘the range of stimulation parameters may be greater or smaller depending on the particular patient needs and can be determined by the skilled artisan’, ¶92.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Also, paresthesia need not be relied on to mask the patient’s sensation of pain, ¶96.  It is clear from Cameron that when spinal nervous tissue associated with the C1,C2,C3 cervical vertebral level is stimulated electrically using his device, paresthesia wears off after approximately thirty minutes, however stimulation is ongoing and the patient then experiences no paresthesia.  Also, paresthesia (felt electrical stimulation of Cameron) can be expected to wear off over all frequencies of stimulation, 1 Hz-25000 Hz.  For Cameron, there is a surprise that when spinal nervous tissue associated with the C1,C2,C3 levels are stimulated, the patient experiences pain relief without paresthesia, for any frequency between 1 Hz and 25000 Hz, ¶96.)


66. (New) The method of claim 61 wherein the frequency range is from 2,500 Hz to 20,000 Hz.  (see at least ¶61 and comments above re claim 61)

67. (New) The method of claim 61 wherein the frequency range is from 3,000 Hz to 10,000 Hz.  (see at least ¶61 and comments above re claim 61)
Claim  52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron et al (2007/0060954) and Knudson et al (2007/0073354).
52. (New) The method of claim 51, further comprising transmitting power from an external power source to an implanted internal power source electrically coupled to the signal generator.  (see at least ¶53 of Cameron which teaches wireless power transmission.  However, Cameron is silent as to internal rechargeable battery.  Knudson teaches an implanted rechargeable battery, see at least ¶63.  To use a rechargeable battery with the device of Cameron would have been obvious since it would save money and merely yield predictable results)


Claim 56,59,60,65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron et al (2007/0060954) and Bradley (WO 2007/117232).
56. (New) The method of claim 51, further comprising: programming the implanted signal generator to also generate and deliver a paresthesia-inducing stimulation signal to the patient’s spinal cord in combination with the electrical therapy signal, wherein the stimulation signal has a frequency in a frequency range from 40 Hz to 500 Hz.  (Cameron is silent as to producing a stimulation signal along with the therapy signal.  Bradley teaches applying a stimulation signal  to the patient’s spinal cord, and causes paresthesia, see at least ¶49,36.  It would have been obvious to use such stimulation signal in combination with the treatment of Cameron since the patient may feel greater overall pain relief from a paresthesia inducing signal applied to another area of the spinal cord, such as the thoracic area, and such signal would merely have predictable results)


59. (New) The method of claim 51 wherein programming includes programming the therapy system to generate and deliver the therapy signal at a current amplitude between 2 mA and 20mA.  (Cameron is silent as to current amplitude.  Bradley teaches current amplitude between 0 and 10 mA, ¶49.  It would have been obvious to use such amplitude range since it is standard in the art for spinal cord stimulation.)

60. (New) The method of claim 51 wherein programming includes programming the therapy system to generate and deliver the therapy signal at a duty cycle of less than 50%.  (Cameron is silent as to duty cycle.   Bradley teaches delivering signals at less than 50% duty cycle, see at least figure 12.  It would have been obvious to use less than 50% duty cycle since the results would merely be predictable.)


65. (New) The method of claim 61, further comprising:
programming the implanted signal generator to also generate and deliver a
paresthesia-inducing stimulation signal to the patient’s spinal cord in combination with the electrical therapy signal,
wherein the stimulation signal has a frequency in a frequency range from 40 Hz to 500 Hz.  (Cameron is silent as to producing a stimulation signal along with the therapy signal.  Bradley teaches applying a stimulation signal to the patient’s spinal cord, and causes paresthesia, see at least ¶49,36.  It would have been obvious to use such stimulation signal in combination with the treatment of Cameron since the patient may feel greater overall pain relief from a paresthesia inducing signal applied to another area of the spinal cord, such as the thoracic area, and such signal would merely have predictable results)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 51-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over certain claims of U.S. Patents: 8,396,559; 8,359,103; 8,359,102; 8,355,792; 8,209,021; 8,170,675; 8,428,748; 8,694,109; 8,718,781; 8,694,108; 8,423,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are considered to be a mere obvious broadening/variant of the claims of the patents.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792